Citation Nr: 1512435	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for leukemia, to include as due to herbicide exposure, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to November 1970.  He died in November 2006, and the appellant is the Veteran's surviving spouse.

	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The Board also notes that, following the Veteran's death, in September 2011, the RO granted the appellant retroactive benefits based on presumptive service connection for accrued benefits purposes for the Veteran's coronary artery disease. See 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.816(c)(1), (c)(2); 38 C.F.R. § 3.1000(a).


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for leukemia in June 2006, which was later denied by the RO in September 2006.  

2.  The Veteran died in November 2006, which was prior to the expiration of the appeal period for the September 2006 rating decision.  

3.  The appellant submitted her application for accrued benefits in November 2006.

4.  The Veteran's acute myeloid leukemia did not manifest in service or for many years thereafter and is not otherwise related to his military service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for entitlement to service connection for leukemia for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 1116, 5107(b), 5121 (West 2014); 38 C.F.R. § 3.102, 3.160, 3.303, 3.307, 3.309, 3.816, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Laws and Regulations Pertaining to Substitution Not Applicable

Initially, the Board finds that, because the Veteran died in November 2006, the laws and regulations pertaining to substitution of a survivor of the Veteran in development and adjudication of his claim, as opposed to those pertaining to the more limited scope of a claim for accrued benefits, are not applicable in this matter.  See 38 U.S.C.A. § 5121A (substitution in case of death of claimant) (issued and effective from October 10, 2008), and 79 Fed. Reg. 52978 (issued September 5, 2014, effective October 6, 2014, and to be codified at 38 C.F.R. § 3.1010).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The RO sent letters to the appellant in February 2007 and December 2010, prior to adjudication of the claim in September 2011.  The February 2007 letter specifically informed her of the evidence necessary to substantiate a claim for accrued benefits.  The letters also advised her of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  Moreover, the appellant has been provided a statement of the case (SOC) that contained the pertinent laws and regulations, including the provisions pertaining to accrued benefits and service connection claims.  There has been no allegation of any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board has also considered the duty to assist, as required by the VCAA. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Regarding the duty to assist in the specific context of accrued benefits, such claims are decided based on the evidence of record at the time of the Veteran's death. 38 C.F.R. § 3.1000(d)(4).  Thus, this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  During the Veteran's lifetime, his service treatment records and post-service medical records were associated with the claims file.  The appellant has not identified any evidence not already associated with the file that should have been in VA's constructive possession.  Thus, the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for accrued benefits. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to accrued benefits without further development. Bernard v. Brown, 4 Vet. App. 384 (1993).

Nevertheless, apparently under 38 C.F.R. § 3.816, the AOJ did obtain a medical opinion in February 2011, in which a physician confirmed that the Veteran's acute myeloid leukemia, which was diagnosed in 2005, was not a B-cell or hairy cell leukemia.     


Law and Analysis

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.1000(a) (2014); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death. 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been "finally adjudicated" by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5). 

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits. See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, the Board notes that the Veteran had filed a claim for service connection for leukemia in June 2006, which the RO denied in a September 206 rating decision.  The Veteran died in November 2006, which was prior to the expiration of the one-year appeal period. 38 C.F.R. § 3.160 (c), (d).  Thus, the Veteran had a pending claim at the time of his death. See Taylor v. Nicholson, 21 Vet. App. 126 (2007).

Moreover, the appellant filed a claim for accrued benefits in November 2006, which was well within a year of the Veteran's death.  The RO has also determined that she has standing to file that claim, as she is the Veteran's surviving spouse.  Thus, the remaining question in this case is whether the Veteran would have prevailed on the claim if he had not died.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes leukemia. See 38 C.F.R. § 3.309(a). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In this case, the evidence of record shows that the Veteran was diagnosed with leukemia in November 2005.  The evidence does not show, and there has been no contention by the Veteran or the appellant, that the disorder manifested in service or within one year thereafter.  Rather, they have argued that his leukemia is related to herbicide exposure in service.  

The Veteran's service personnel records clearly show that he served in the Republic of Vietnam from November 1968 to November 1969.  Thus, he is presumed to have been exposed to herbicide agents during his military service.  However, he was not shown during his lifetime to have had leukemia related to such exposure.

The evidence of record shows that the Veteran had acute myeloid leukemia.  None of the evidence shows that he had any type of B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  In this regard, a November 2005 hematology consultation note includes a report stating that the peripheral blood smear reveals numerous blast of myeloid lineage.  It was noted that, given the undifferentiated appearance of these cells, this likely represented an acute myeloid leukemia M1 or M0 subtype.  A November 2005 bone marrow aspirate pathology report also sets forth and explains the basis for a diagnosis of acute non-lymphoid leukemia with Auer rods.  A December 2005 hospital discharge report further includes a diagnosis of acute myeloblastic leukemia M1 subtype 0.  The diagnosis throughout the VA treatment records was leukemia, myeloid, acute.  Indeed, a May 2006 VA hospital discharge record indicates a diagnosis of acute myeloid leukemia, and October 2006 hospital discharge reports from VA and from the University of Mississippi Medical Center also indicate a diagnosis of terminal acute myeloid leukemia status post 4 failed inductions.  In addition, the Veteran's death certificate lists the cause of death as end stage myeloid leukemia.  Thus, the evidence of record at the time of the Veteran's death shows that he had acute myeloid leukemia rather than a type of B-cell leukemia.  

Indeed, under 38 C.F.R. § 3.816, even though this is an accrued benefits claim, the RO obtained an opinion from a reviewing VA physician in February 2011.  The physician examined the claims file and noted that the Veteran was diagnosed with acute myeloid leukemia in 2005 and died in 2006 due to acute myeloid leukemia complications.  The examiner explained that the Veteran's acute myeloid leukemia was not a B-cell or hairy cell leukemia.  He explained that those are lymphatic series leukemias, whereas acute myeloid leukemia is myelotic series.  

In a VA Form 9 received in February 2013, the appellant questioned whether leukemias change from one type to another and asserted "who knows what [the Veteran] had first."  However, all of the evidence in the claims file or in possession of VA at the time of the Veteran's death indicates that he had acute myeloid leukemia.  The diagnosis was consistent throughout the record and was confirmed by pathology reports and review by multiple specialist physicians.  There was no evidence showing otherwise.  

Because the Veteran has been shown to have had acute myeloid leukemia and not any type of chronic B-cell leukemia during his lifetime, service connection cannot be granted on a presumptive basis.  Moreover, there was no other evidence of record prior his death showing that his leukemia was otherwise related to his military service or to herbicide exposure.  Nor has the appellant identified or submitted any such evidence.

Based on the foregoing, the Veteran's leukemia did not manifest in service or for many years thereafter and is not causally or etiologically related to his military service, including herbicide exposure.  Accordingly, the claim for service connection for leukemia for accrued benefits purposes is denied. 


ORDER

Entitlement to service connection for leukemia for purposes of accrued benefits purposes is denied. 



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


